Citation Nr: 1314853	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-19  191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and schizophrenic disorder.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for radiculopathy of the upper and lower extremities.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In order to clear up procedural matters, the Board will briefly review that history.  By rating decision dated in January 2010, the RO denied service connection for bilateral hearing loss, bilateral ankle disability, bilateral foot disability, cervical strain, GERD, bilateral knee disability, and tinnitus.  The RO also denied a petition to reopen a claim for generalized anxiety disorder and low back strain to include radiculopathy of the upper and lower extremities.  

In a statement received in January 2010, the Veteran noted disagreement with the denial of service connection for bilateral hearing loss, bilateral ankle disability, bilateral foot disability, and tinnitus.  He also disagreed with the denial to reopen his claims for generalized anxiety disorder and low back disability to include radiculopathy of the upper and lower extremities.  

However the RO issued an April 2010 statement of the case (SOC) that included the issue of service connection for cervical strain (which the Veteran did not contest), GERD (which the Veteran did not contest), bilateral hearing loss, bilateral foot disability, bilateral ankle disability, bilateral knee disability, and tinnitus.  As well, the denial of the petition to reopen the claim for generalized anxiety disorder.  The RO failed to include the issue regarding the petition to reopen his claim for a low back disability (and/or service connection for radiculopathy of the upper and lower extremities).  The Veteran submitted an Appeal to Board of Veterans Appeals (VA Form 9) in May 2010 appealing all issues listed on the SOC.

In a December 2010 supplemental statement of the case (SSOC), the RO included the issues of service connection for bilateral hearing loss, generalized anxiety disorder, bilateral foot disability, bilateral ankle disability, GERD, bilateral knee disability, tinnitus, and low back strain to include radiculopathy of the upper and lower extremities.  

First of all, as referred to above, in January 2010, the RO denied a petition to reopen a claim for service connection for generalized anxiety disorder.  In June 1980, in pertinent part, the Veteran filed claims for pension benefits as well as entitlement to service connection for a nervous condition.  The RO denied pension benefits and service connection for generalized anxiety with hysterical features in March 1981.  In July 1981, the Veteran noted disagreement with the denial of pension benefits.  He also submitted clinical records regarding treatment for his psychiatric disability as well as arguments concerning his disorder.  These statements can be considered as a disagreement with the prior March 1981 decision that denied service connection for the earlier diagnosed psychiatric disorder.  At the very least, these statements and clinical records can be considered new and material evidence, thus precluding the March 1981 rating decision from becoming final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Further in this regard, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the above, the Board has characterized the matter as reflected on the title page.  

Secondly, in January 2010, the RO determined that new and material evidence had not been received since a prior, final and binding, March 1981 RO decision and therefore denied the Veteran's petition to reopen his claim for service connection for a low back disorder.  So, too, must the Board make this threshold preliminary determination, however, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Third, the RO has included the issue of service connection to radiculopathy of the upper and lower extremities with his petition to reopen the claim for a low back disorder.  Since the issue of service connection for radiculopathy of the upper and lower extremities are separate and distinct disabilities from low back strain and have not been adjudicated in a prior rating action, the Board will review these issues on a de novo basis.  

Fourth, the RO did not include the issue regarding the petition to reopen the claim for low back strain in the original SOC but included it in the December 2010 SSOC.  He did not submit an additional VA-9 concerning this issue.  However, the Board will accept jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Still farther, the Veteran did not include the issues of service connection for GERD and cervical strain in his January 2010 notice of disagreement (NOD).  However, he acknowledged his desire to appeal these issues in the May 2010 VA Form 9 (within a year of the notice of denial).  As the RO included these issues in the SOC (as well as GERD in the SSOC), the Board will also review these issues.  Percy, supra.

Finally, the Veteran's claims of service connection for a chronic psychiatric disorder, bilateral hearing loss, bilateral ankle disability, bilateral foot disability, cervical strain, GERD, bilateral knee disability, tinnitus, low back strain and radiculopathy of the upper and lower extremities are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for a low back disorder in a March 1981 decision.  

2.  Since the March 1981 decision, evidence has been received that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate this claim; such evidence raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The RO's March 1981 decision denying the Veteran's claim for service connection for a low back disorder is final and binding on him based on the evidence then of record; however, new and material evidence since has been received to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening this claim for a low back disorder on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied this claim in a March 1981 decision.  The service treatment records (STRs) noted that the Veteran received medical care for low back pain in May 1964.  The diagnoses included left sided scoliosis.  In August 1964, he was treated for low back strain.  A post service December 1980 VA medical examination report noted limited lumbar range of motion of 85 degrees as well as mild tenderness to the paravertebral lumbar muscles.  However, the RO determined that there was no evidence of a low back disability and denied the claim for service connection.  The RO appropriately notified the Veteran of the decision to deny his claim in May 1981, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  That decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of that earlier appeal period that is, during the one-year period after that March 1981 decision initially considering and denying this claim.  See also Bond, supra; Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed his current petition to reopen this claim in April 2009.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In connection with the Veteran's application to reopen his claim, the VA has received written statements, as well as VA and private clinical reports. 

In regard to his written statements, the Veteran has continued to argue that he has a low back disorder attributable to his military service.  More importantly, at a May 1994 VA general medical examination he indicated that he received VA medical attention for his low back (including X-rays) subsequent to discharge from military service.  Furthermore, VA outpatient records in March 2010 show that he received medical care for low back problems.  A July 2010 VA clinical report indicates that a magnetic resonance imaging (MRI) revealed degenerative disc disease (DDD) of the lumbar spine. These statements by the Veteran as well as the medical reports are new as they were not before the RO in March 1981, at the time of the prior final decision.  His testimony is material in that it raises the possibility that the Veteran's currently diagnosed low back disorder is related to military service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Therefore, the Board finds that the Veteran's testimony along with the VA treatment records is new and material to his claim.  Specifically, the Board finds that such new evidence warrants a VA examination in order to determine if the Veteran has a current disorder that is etiologically related to his military service.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veteran's claim of entitlement to service connection for a low back disorder is reopened. 


ORDER

New and material evidence having been received to reopen the claim for service connection for a chronic acquired low back disorder, to this extent only, the appeal is granted.


REMAND

Additional notification and development actions are necessary before the Board may review the appeal on the merits.

As noted, at his May 1994 VA general medical examination the Veteran reported that he received medical care subsequent to military service discharge.  The RO should have the Veteran identify the VA facility that provided this medical care and obtain these records.  Also, reviewing San Juan VA outpatient records dated in March 2010, it is noted that radiological studies of the back were scheduled.  A July 2010 report indicated that MRI revealed DDD of the lumbar spine.  These reports are not of record.  The RO should obtain all records that pertain to the Veteran's low back disability from the San Juan VA facility.    

Numerous documents in the claims folder indicate that the Veteran is receiving or received Social Security Administration (SSA) benefits.  It is not entirely clear whether his SSA records could provide information pertaining to the underlying service connection issue in this case.  His SSA records are not on file and must be obtained before deciding these claims since these records may specifically concern the particular condition(s) at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). 

As noted above the Veteran STRs in May 1964 relate that the Veteran received medical care for left side-scoliosis and low back strain during service.  He indicated that he had a lifetime history of low back problems.  There are also indications of back problems when examined in 1980 by VA.  

A Veteran is presumed in sound health when entering the military, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009) (indicating the only prerequisite for applying the presumption of soundness when entering service is that the military entrance or induction examination have been free and clear of the disability later complained about).

38 C.F.R. § 3.303(c), however, indicates that in regards to disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.

Additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had a low back disorder prior to beginning his military service and, if he did, whether it included any conditions that have been diagnosed during the years since.  And if it is determined he clearly and unmistakably had a pre-existing low back disorder, further medical comment also is needed concerning whether his military service chronically, meaning permanently, aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If, on the other hand, this two-part test is not met, medical comment still is needed concerning the etiology of any diagnosed current low back disorder in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service or had its onset during his service.

In regard to his in-service treatment and his post-service diagnosis of DDD of the lumbar spine, an opinion is needed to determine whether this diagnosis since service is related to military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In fact, in light of the Veteran's contentions, medical examination is needed to identify any claimed disability.  Opinions are also needed as to likelihood of a medical nexus between any diagnosed disability and military service. 

Accordingly, the case is REMANDED for the following action:

1.  Give him an opportunity to identify all healthcare providers who have treated him for his claimed disorders.  These records should include any VA records of treatment that are identified by the Veteran, specifically those that pertain to his low back medical care immediately subsequent to service discharge; as well as, all VA treatment records from the San Juan VA facility dated since 2009.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e). 

2.  Also clarify whether the Veteran is receiving SSA benefits; if he is, also obtain copies of the SSA's determinations and any medical or other records considered in deciding his claim for benefits from this other Federal agency.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

3.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) to ascertain the nature and etiology of his bilateral hearing loss, bilateral ankle disability, bilateral foot disability, cervical strain, GERD, bilateral knee disability, tinnitus, psychiatric disorder, and lumbar spine DDD to include radiculopathy of the upper and lower extremities.  Specifically whether any diagnosed disability is related to military service. 

In regard to DDD of the lumbar spine the examiner is requested to render an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that a low back disorder pre-existed service.  If so, the examiner is requested to render an opinion as whether it is as likely as not that the preservice low back disorder underwent a chronic increase in severity beyond natural progression during service? 

The examiner(s) should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The Board still ultimately will have to assess the Veteran's credibility regarding what supposedly occurred during service and what supposedly has occurred during the many years since to determine the overall probative value of his lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make these determinations). 

All diagnostic testing and evaluation needed to make these important determinations should be performed. 

It is imperative the examiners review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiners must discuss the rationale of the opinions regarding the etiology of these conditions, if necessary citing to specific evidence in the file. 

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims. 38 C.F.R. § 3.655. 

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


